Order filed, July 18, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00433-CR
                                    ____________

                     ROBERT HERNANDEZ RAMOS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 212th District Court
                              Galveston County, Texas
                          Trial Court Cause No. 10CR3693


                                            ORDER

       The reporter’s record in this case was due July 15, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Joni Bono, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM